IN THE SUPREME COURT OF THE STATE OF NEVADA

KIMBALL AUSTIN SACHS, No. 84243
Appellant,

Vs.

THE STATE OF NEVADA,
Respondent.

 

 

This is a pro se appeal from the “omninus [sic] finidngs [sic] of
fact, conclusions of law, and decision on pre-trial motions.” Because no
statute or court rule permits an appeal from the aforementioned order, this
court lacks jurisdiction to consider this appeal. See Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this court

ORDERS this appeal DISMISSED.

p\irbsh 5

Hardesty

Oo J. Yk. J.

Stiglich Herndon

cc: Chief Judge, Eighth Judicial District Court
Eighth Judicial District Court, Department 9
Kimball Austin Sachs
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Count
OF
NeEvapA

(0) 197A < anions 6X